DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by ROHM (EP3272585).

Regarding claim 1, Rohm discloses a  rear turn lamp having a divided structure (figs. 9a and 9b) comprising a first lamp unit (1b)provided to a fixed portion of a vehicle body and a second lamp (1a) unit provided to a movable portion of the vehicle body(lamp 1a is on the trunk door, Para.125), wherein the first lamp unit comprises: a controller(10b, Fig. 7); one or a plurality of first light sources(7-12, LEDs); and a first lighting circuit structured to turn on the one or plurality of first light sources(Rohm has both a controller and first lighting structure within the controller, 120,fig. 2, first lighting circuit (110 and 100) and wherein the second lamp unit comprises: a plurality of second light sources(1-6); and a second lighting circuit structured to turn on the plurality of second light sources(10A, Fig 7).



Regarding claims 3 and 4, wherein the first lamp unit and the second lamp unit are coupled via a second line, and wherein, after the plurality of second light sources have been turned on, the second lighting circuit is capable of transmitting a second start signal via the second line. (Controller 10a, sends second on the output (CMPLT) to the controller (10b) which triggers the LEDs 7-12 to start their sequence) Para. 75 and 109.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art cited of record does not anticipate individually or teach in combination the limitations of the aforementioned claims. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Son et al discloses a vehicle lamp with light controlling features. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANABEL TON/Primary Examiner, Art Unit 2875